Citation Nr: 1217917	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from April 1967 to December 1969.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for hepatitis C and cancer of the mouth, and an April 2009 rating decision of the RO in Lincoln, Nebraska, which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 50 percent disability rating, effective February 15, 2007.  As set forth above on the cover page of this decision, the appellant's claim remains in the jurisdiction of the Lincoln RO.  

In a March 2011 decision, the Board denied service connection for hepatitis C and cancer of the mouth.  The Board increased the initial rating for the appellant's PTSD to 70 percent, denied a 100 percent schedular rating for PTSD, and remanded the issue of entitlement to a total rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in October 2011, the appellant's attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for partial remand.  In a November 2011 order, the Court granted the motion, vacated the portion of the Board's March 2011 decision denying service connection for hepatitis C, and remanded the matter to the Board.  The remaining issues on appeal before the Court were dismissed.  

For the reasons set forth below, a remand of this matter is necessary.  The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Hepatitis C

The appellant's service treatment records are silent for complaints or findings of hepatitis.  In-service treatment records show that in January and March 1969, the appellant was treated for venereal disease following sexual contact.  The remaining service treatment records are entirely negative any indication of hepatitis C or related risk factors, including drug abuse, exposure to blood, or tattoos.  

The appellant's service personnel records show that he served in Vietnam from May 1968 to November 1969.  His military occupational specialty was Air Traffic Control Operator.

In July 2007, the appellant submitted a claim of service connection for hepatitis C.  

In a November 2007 letter, the RO sent the appellant a letter advising him that the medical community recognized several risk factors for hepatitis C infection, including organ transplant or blood transfusions prior to 1992; accidental exposure to blood by health care workers, including combat medics; intravenous drug use of intranasal cocaine use; high risk sexual activity; or other direct percutaneous exposure to blood, such as by tattooing.  The RO asked him to provide information or evidence indicating which risk factor or factors applied to him.  The appellant did not respond to the RO's letter and neither he nor his attorney provided any statements regarding his claimed risk factors while the claim was pending before VA.  

In support of the appellant's claim, the RO obtained VA clinical records dated from September 1997.  In pertinent part, these records show that the appellant received for various conditions, including hepatitis C.  He was noted to have a long history of alcohol and drug abuse as well as multiple DUI convictions and periods of incarceration.  His risk factors were noted to include IV drug abuse and tattoos.  See e.g. January 2008 VA clinical record.  

In its March 2011 decision, the Board denied service connection for hepatitis C, finding that hepatitis C had not been clinically evident during the appellant's active service nor was there any probative evidence linking the appellant's current hepatitis C to his active service.  The Board also noted that there was no evidence that the appellant had engaged in any of the hepatitis C risk factors in service. 

On appeal at the Court, the appellant's attorney argued that service connection for hepatitis C is warranted as the appellant had reported in a clinical setting that he had used IV drugs in Vietnam.  See VA clinical record, dated March 15, 2007, noting that the appellant reported "a lifelong history of alcohol and drug misuse, beginning even before his military service," and that he had served as an air traffic controller in Vietnam and "[c]oped with [Vietnam]/stress of his job by drinking, smoking pot, using IV drugs."  

In the October 2011 joint motion referenced above, the parties agreed that the Board's failure to address the appellant's statement in a clinical setting of in-service IV drug abuse was error warranting remand.  

Here, the Board notes that the payment of compensation for a disability resulting from a veteran's own alcohol or drug abuse is expressly prohibited by law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  In other words, even assuming arguendo that the appellant engaged in IV drug use in service, and even assuming that he contracted hepatitis C as a result of that in-service IV drug abuse, service connection may not be granted for any disability, including hepatitis C, that arises from a veteran's abuse of drugs.  

The Board notes that although service connection is in effect for PTSD, it has been neither shown nor alleged that the appellant has a drug abuse disability secondary to his service-connected PTSD and not the result of willful wrongdoing.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (noting that compensation may be payable "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing").  Under these circumstances, further consideration is not necessary with respect to the appellant's allegations that his hepatitis C is due to his IV drug abuse in service.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "the Board is not obligated to consider 'all possible' substantive theories of recovery" and "claims which have no support in the record need not be considered by the Board").  

Although not raised by the appellant or his attorney, the Board notes that the appellant's service treatment records document at least two episodes of treatment for venereal disease following sexual contact.  As noted, there are numerous medically recognized risk factors for the development of hepatitis C, including high-risk sexual activity.  See e.g. VBA Training Letter 211A (01-02), dated April 17, 2001.  Given this evidence, the Board finds that a VA medical examination is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

Total rating based on individual unemployability

As set forth above, when this matter was last before the Board in March 2011, the issue of entitlement to a total rating based on individual unemployability was remanded to the RO for additional evidentiary development.  

A review of the appellant's Virtual VA file indicates that while the issue of entitlement to a total rating based on individual unemployability was in remand status at the RO, in an August 2011 rating decision, the RO increased the schedular rating for the appellant's service-connected PTSD to 100 percent, effective June 20, 2011.  The Virtual VA file, however, also shows that in December 2011, the RO issued a rating decision increasing the appellant's PTSD from 70 to 100 percent, effective September 22, 2011, and assigning a 70 percent rating from December 1, 2011.  It is unclear whether a 100 percent schedular rating for PTSD has been assigned and, if so, what effective date has been assigned.  Given that the unemployability issue was determined by the Board to be part and parcel of the appellant's appeal for a higher initial rating following the award of service connection for PTSD, effective February 15, 2007, it appears that the issue of entitlement to a total rating based on individual unemployability from February 15, 2007, remains in appellate status despite any subsequent award of a 100 percent schedular rating for PTSD.  Regardless, this confusion must be clarified on remand.  

Moreover, it is clear from the appellant's Virtual VA file that additional evidence pertinent to the individual unemployability claim has been associated with the record since this matter was last considered by the RO in the August 2011 Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2011) (providing that any pertinent evidence submitted by the appellant must be referred to RO for review, unless this procedural right is waived by the appellant); see also 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2011) (providing for the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).  The appellant's attorney has submitted no argument or statements regarding the unemployability issue, including a waiver of initial RO review of the additional evidence assembled.  Under these circumstances, a remand is required to avoid any potential prejudice to the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should also be scheduled for a VA medical examination to determine the etiology of his hepatitis C.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current hepatitis C identified on examination is causally related to the appellant's active service or any incident therein, including high risk sexual activity given service treatment records showing that the appellant was treated for venereal disease on at least two occasions following sexual contact, or whether his hepatitis C is more likely related to other nonservice-related risk factors.  

2.  After reviewing all the evidence of record, clarifying the effective date of any award of a 100 percent schedular rating for PTSD, and after conducting any additional evidentiary development deemed necessary, the RO should readjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disability, from February 15, 2007.  

3.  If any claim remains denied, the appellant and his attorney should be provided with a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court  Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


